       Case 2:21-cv-00746-DLR Document 1 Filed 04/28/21 Page 1 of 9




 1   David C. Kresin (019858)
     YEN PILCH ROBAINA & KRESIN PLC
 2   6017 North 15th Street
     Phoenix, Arizona 85014
 3   Telephone: (602) 682-6450
     Facsimile: (602) 682-6455
 4   dck@yprklaw.com
     Attorneys for Plaintiff
 5
                              UNITED STATES DISTRICT COURT
 6                                DISTRICT OF ARIZONA
 7   Jeanne Finnegan, an individual,            )
                                                )
 8                        Plaintiff,            )   No.
                                                )
 9   vs.                                        )
                                                )   COMPLAINT
10   State Farm Mutual Automobile               )
     Insurance Company, a corporation,          )   (Jury Trial Demanded)
11                                              )
                          Defendant.            )
12                                              )
13
14          Plaintiff Jeanne Finnegan, by and through her counsel, alleges as follows:
15         1.     Plaintiff Jeanne Finnegan is an adult female residing in Maricopa County,
16   Arizona.
17         2.     Defendant State Farm Mutual Automobile Insurance Company (“State
18   Farm”) is a corporation that conducts business in the State of Arizona.
19         3.     This action is brought pursuant to the Americans with Disabilities Act, 42
20   U.S.C. § 12101 et seq. (“ADA”).
21         4.     This Court has jurisdiction over the claims in this case under 42 U.S.C. §
22   12117(a) (incorporating 42 U.S.C. § 2000e-5(f)(3)), and 28 U.S.C. §§ 1331.
23         5.     Jurisdiction and venue are appropriate in this Court.
24         6.     Finnegan began her employment with State Farm on approximately
25   February 16, 1987.
26         7.     Finnegan was an outstanding and faithful employee to State Farm for over
27   three decades.
28
       Case 2:21-cv-00746-DLR Document 1 Filed 04/28/21 Page 2 of 9




 1          8.    For approximately 25 years, Finnegan has suffered from migraine
 2   headaches.
 3          9.     In October 2018, David Steele because Finnegan’s Section Manager and
 4   Sondra Siler because Finnegan’s Team Manager.
 5          10.    After moving under Siler’s management, Finnegan’s chronic migraine
 6   headaches increased in number and severity.
 7          11.    To treat the migraine headaches, Finnegan takes medications that slow her
 8   thinking, impair her concentration and attention, and otherwise limit her cognitive
 9   functions.
10          12.    The migraine headaches and medication substantially limit Finnegan’s
11   ability to see, sleep, think critically, concentrate, multitask, communicate, interact with
12   others, and engage in cognitive functions.
13          13.    After the limitations became worse, Finnegan began requesting an
14   accommodation of her disability to allow her to perform the essential functions of her
15   job.
16          14.    Recognizing her own limitations, Finnegan submitted a request for
17   reasonable accommodations under the ADA on approximately November 7, 2018.
18   Finnegan requested “additional time when needed to complete job responsibilities and
19   tasks” and to bring her work home to complete after her normal work hours.
20          15.    With the accommodation request, Finnegan provided documentation from
21   her medical provider explaining the disabling impact of the migraine headaches and her
22   medications for the headaches.
23          16.    Later that month, Siler informed Finnegan that although Human Resources
24   had approved the accommodations, State Farm would not provide the accommodations.
25   No alternatives were proposed or explored with Finnegan.
26          17.    In December 2018, Siler gave Finnegan a disciplinary memo criticizing
27   her for the very deficits that she and her medical provider had informed State Farm were
28   directly related to her disability and side effects of medications taken for her disability.


                                                  -2-
       Case 2:21-cv-00746-DLR Document 1 Filed 04/28/21 Page 3 of 9




 1          18.    In March 2019, Finnegan requested an accommodation transfer to a new
 2   team that was being created to answer coverage questions from agents all day; Siler
 3   denied the request based on the disability-related performance issues.
 4          19.    After unsuccessfully trying to fix the disability-related performance issues
 5   without an accommodation, Finnegan received another disciplinary memo on March 25,
 6   2019 regarding the same issues and threatening her employment if she did not correct
 7   the disability-caused deficits within 30 days.
 8          20.    Ironically, after ignoring her prior request for accommodations, State Farm
 9   offered to provide an accommodation, if necessary, in the March 25, 2019 memo,
10   recognizing that the performance issues were related to her disability. And in the
11   meeting to discuss the March 25 memo, Siler told Finnegan that she may want to revisit
12   the ADA route because termination was likely on April 25, 2019.
13          21.    On March 28, 2019, Section Manager David Steele told Finnegan that
14   Human Resources had recommended Finnegan seek ADA accommodations. In
15   response, Finnegan asked about the possibility of a transfer and Steele told Finnegan
16   that she should apply through the normal solicitation process.
17          22.    As a result of the severe stress, depression and anxiety caused by State
18   Farm’s disregard of her rights under the ADA and her treatment in the workplace,
19   Finnegan went out on a medical leave in early April 2019.
20          23.    Finnegan’s FMLA leave entitlement expired on Monday, July 1, 2019 and
21   Ms. Finnegan was scheduled to return to work at that time.
22          24.    Accordingly, on June 28, 2019, Finnegan through counsel again requested
23   a reasonable accommodation to allow her to perform the essential functions of her job.
24          25.    Specifically, at that time, Finnegan proposed the following potential
25   accommodations and asked State Farm to engage in the interactive process: (a) A brief
26   extension of Finnegan’s medical leave while State Farm considers her proposals and any
27   other accommodations resulting from the interactive process; (b) Additional time at
28   work to perform the required tasks of her job; (c) The opportunity to work from home as


                                                 -3-
       Case 2:21-cv-00746-DLR Document 1 Filed 04/28/21 Page 4 of 9




 1   needed to complete the required tasks; and/or (d) If necessary, reassignment to an
 2   equivalent, vacant position in which Finnegan can perform the essential functions of the
 3   job with fewer accommodations.
 4          26.    At the time Finnegan proposed the accommodations, she knew there were
 5   equivalent, vacant positions in the fire and casualty department, for which she could
 6   perform the essential functions of the job.
 7          27.    Each time she requested an accommodation, Finnegan explained that she
 8   needed the accommodation to be able to perform the essential functions of her job.
 9          28.    Each time, State Farm denied the request for reasonable accommodation.
10          29.    After the June 28, 2019 request, when Finnegan returned to the office on
11   July 1, Siler sent Finnegan home and told her that State Farm would not work directly
12   with her on the accommodation because she had counsel involved.
13          30.    Subsequently, State Farm sent a letter to Finnegan’s counsel, indicating
14   that a company representative would reach out to Finnegan directly to “discuss her
15   requests for an accommodation” because “it is State Farm policy to continue to work
16   directly with all current State Farm employees.”
17          31.    By July 19, Finnegan had still received no communication from State
18   Farm to engage in the interactive process or identify or provide reasonable
19   accommodations. The only communication she received was her manager Siler asking if
20   she would be returning to work on July 22.
21          32.    On July 19, Finnegan emailed Siler indicating that she would be able to
22   return to work on July 22 if State Farm could provide some of the accommodations
23   referenced in the June 28 letter.       She also indicated that without a reasonable
24   accommodation, she would be unable to return to work that day.
25          33.    Later that day, Siler left a voicemail message to Finnegan indicating State
26   Farm would not allow her to work from home but would allow her one extra hour per
27   business day for a month. Siler ignored the proposed transfer.
28

                                                   -4-
       Case 2:21-cv-00746-DLR Document 1 Filed 04/28/21 Page 5 of 9




 1          34.      Because State Farm refused to engage in the interactive process or provide
 2   any long-term accommodations, Finnegan stayed on leave until October 5, 2019—the
 3   full extent of her available short-term disability leave. Then, she returned to work.
 4          35.      Upon her return, State Farm notified her that it would not provide the
 5   opportunity to work from home because she remained on the performance improvement
 6   discipline from March 2019—discipline that was directly related to and resulting from
 7   her disability and the effects of her medication. State Farm informed Finnegan she
 8   could not transfer to another position for the same reason.
 9          36.      Throughout that time, equivalent, vacant positions remained available, at
10   least in the fire and casualty department.
11          37.      From her return in October 2019 through December 2019, State Farm
12   allowed Finnegan and all other claim representatives to work extra hours to help manage
13   their caseloads. That extra time was not an accommodation of her disability as State
14   Farm allowed all employees additional time to do the job during that timeframe.
15          38.      After Finnegan returned to work, State Farm treated her worse than other
16   employees: while the company made efforts to adjust and balance other employees’
17   workloads and encourage co-workers to help each other, it did not adjust or balance
18   Finnegan’s workload and refused to allow co-workers to help her.
19          39.      By December 2019, the equivalent, vacant positions in fire and casualty
20   had all been filled. Not coincidentally, at that time, State Farm expressed a willingness
21   to help Finnegan find a new position within the company.
22          40.      State Farm, however, insisted that it would only assist Finnegan in finding
23   a new position if: (1) Finnegan left her current position immediately and began using her
24   paid leave allotment; (2) if Finnegan ran out of leave before she found a position, her
25   employment would end; and (3) if a new open position was identified, Finnegan would
26   be required to apply and go through the usual recruitment/interview process to obtain
27   the position.
28

                                                  -5-
       Case 2:21-cv-00746-DLR Document 1 Filed 04/28/21 Page 6 of 9




 1          41.     Siler, Steele, and the Human Resources representative all told Finnegan
 2   that she must give up her current position prior to finding a new position. This was an
 3   obvious effort to end Finnegan’s employment; accordingly, Finnegan declined to leave
 4   her current position without securing another position first.
 5          42.     Finnegan tried to continue performing her job without any reasonable
 6   accommodations from State Farm.
 7          43.     On January 28, 2020, Finnegan emailed Siler and Steele to notify them
 8   that she was filing an EEOC charge of disability discrimination and related retaliation
 9   because State Farm had violated her rights under the ADA.
10          44.     On approximately February 14, 2020, Siler provided Steele with a memo
11   recommending termination of Finnegan’s employment and falsely claiming that State
12   Farm had repeatedly engaged in the ADA interactive process and that Finnegan had
13   refused accommodation offers.
14          45.     State Farm and Siler understood the alleged performance deficiencies
15   asserted by State Farm were a direct result of Finnegan’s disability and the medications
16   related to her disability.
17          46.     Throughout her employment, Finnegan continued to express her
18   willingness to cooperate in the interactive process in hopes of finding an acceptable
19   reasonable accommodation that would allow her to perform the essential functions of
20   her job, but State Farm refused to accommodate Finnegan’s disability.
21          47.     On February 24, 2020, State Farm terminated Finnegan’s employment.
22          48.     On March 9, 2020, Finnegan filed a timely charge of discrimination with
23   the EEOC.
24          49.     Finnegan received her notice of right to sue from the EEOC after January
25   30, 2021.
26          50.     Finnegan has met all administrative prerequisites for the bringing of this
27   lawsuit.
28

                                                 -6-
       Case 2:21-cv-00746-DLR Document 1 Filed 04/28/21 Page 7 of 9




 1          51.    As a result of State Farm’s conduct, Finnegan has suffered and continues
 2   to suffer lost income, lost fringe benefits, medical expenses, mental anguish, emotional
 3   distress, pain and suffering, humiliation, inconvenience, harm to reputation and loss of
 4   enjoyment of life.
 5          52.    State Farm’s conduct toward Finnegan and her disability was consistent
 6   with its pattern of treating other similarly situated employees.
 7                                          COUNT ONE
                           (Failure to Accommodate in violation of the ADA)
 8
 9          53.    Finnegan incorporates by reference all previous allegations as though set
10   forth fully herein.
11          54.    At all relevant times, State Farm has been an employer subject to the ADA
12   and not exempt from its requirements.
13          55.    At all relevant times, Finnegan was an employee under the ADA.
14          56.    From at least 2018 through the end of her employment with State Farm,
15   Finnegan was an individual with a disability under the ADA in that she had a mental or
16   physical impairment that substantially limited one or more major life activities.
17          57.    At all times during her employment with State Farm, Finnegan was
18   qualified under the ADA in that she could perform the essential functions of her job
19   with or without a reasonable accommodation.
20          58.    At all relevant times, State Farm knew of Finnegan’s disability.
21          59.    Finnegan requested reasonable accommodations for her disability
22   including additional time at work to perform the required tasks of her job, the
23   opportunity to work from home as needed to complete the required tasks, and/or
24   reassignment to an equivalent, vacant position.
25          60.    None of the accommodations requested by Finnegan were an undue
26   hardship to State Farm’s business.
27          61.    State Farm failed to engage in the interactive process to determine whether
28   State Farm could provide a reasonable accommodation to Finnegan’s disability.


                                                 -7-
       Case 2:21-cv-00746-DLR Document 1 Filed 04/28/21 Page 8 of 9




 1          62.    At all relevant times, State Farm refused to provide Finnegan with a
 2   reasonable accommodation of her disability.
 3          63.    State Farm’s conduct described above was undertaken with malice or
 4   reckless indifference to Finnegan’s rights under the ADA; accordingly, Finnegan is
 5   entitled to an award of punitive damages against State Farm.
 6                                           COUNT TWO
                           (Disability Discrimination in violation of the ADA)
 7
 8          64.    Finnegan incorporates by reference all previous allegations as though set
 9   forth fully herein.
10          65.    State Farm discriminated against Finnegan due to her disability in
11   violation of the ADA by among other things by refusing to engage in the interactive
12   process with Finnegan, failing to accommodate Finnegan’s disability, issuing
13   disciplinary memos to Finnegan based on disability-caused deficiencies, denying
14   Finnegan the same opportunities as other employees due to her disability, terminating
15   Finnegan’s employment relationship, and by otherwise subjecting Finnegan to differing
16   terms and conditions of employment.
17          66.    State Farm’s conduct described above was undertaken with malice or
18   reckless indifference to Finnegan’s rights under the ADA; accordingly, Finnegan is
19   entitled to an award of punitive damages against State Farm.
20                                          COUNT THREE
                              (Illegal Retaliation in violation of the ADA)
21
22          67.    Finnegan incorporates by reference all previous allegations as though set
23   forth fully herein.
24          68.    State Farm retaliated against Finnegan in violation of the ADA by
25   terminating Finnegan’s employment relationship in retaliation for Finnegan seeking
26   reasonable accommodations and otherwise asserting her rights under the ADA.
27
28

                                                  -8-
       Case 2:21-cv-00746-DLR Document 1 Filed 04/28/21 Page 9 of 9




 1           69.   State Farm’s conduct described above was undertaken with malice or
 2   reckless indifference to Finnegan’s rights under the ADA; accordingly, Finnegan is
 3   entitled to an award of punitive damages against State Farm.
 4     70.     Finnegan demands a jury trial on all claims and issues set forth herein.
 5     71.     Finnegan is entitled to recover her attorneys’ fees under the above claims.
 6       WHEREFORE, Plaintiff Jeanne Finnegan prays for judgment against Defendant
 7   State Farm Mutual Automobile Insurance Company as follows:
 8        A.       For an award of economic damages in an amount sufficient to make
 9                 Finnegan whole for past and future lost income and benefits and other
10                 economic losses suffered by Finnegan resulting from State Farm’s
11                 conduct;
12        B.       For an award of compensatory damages for mental anguish, emotional
13                 distress, pain and suffering, humiliation, inconvenience, harm to
14                 reputation, loss of enjoyment of life and other losses incurred by Finnegan
15                 as a result of State Farm’s conduct;
16        C.       For an award of punitive damages;
17        D.       For an award of attorneys’ fees and related expenses;
18        E.       For an award of prejudgment and post-judgment interest;
19        F.       For an award of Finnegan’s costs of suit incurred herein; and,
20        G.       For an award of such other relief as the Court may deem just and proper.
21                 DATED this 28th day of April, 2021.
22                                             YEN PILCH ROBAINA & KRESIN PLC
23
24                                          By /s/David C. Kresin
                                              David C. Kresin
25                                            Attorneys for Plaintiff Jeanne Finnegan
26
27
28

                                                -9-
